Citation Nr: 0000091	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-09 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for service-
connected shrapnel fragments of the right shoulder with a 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted entitlement to service 
connection for shrapnel fragments of the right shoulder, 
included with a previously service-connected scar of the 
right shoulder, evaluated as noncompensable.  

The veteran has also claimed entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for gout.  This claim 
has not yet been adjudicated, and is referred to the RO for 
appropriate action.


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  For example, in May 1998 the 
veteran reported that he was scheduled for examination of his 
right shoulder at the New Orleans, Louisiana, VA Medical 
Center (VAMC) on June 9, 1998.  It further appears that he 
applied for Social Security Administration (SSA) benefits.  
Therefore, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Such duty extends to obtaining records from 
other Government agencies such as the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As the case must be remanded for the foregoing reason, the 
veteran should be re-examined by VA.  See Green v. Derwinski, 
1 Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (1999) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (1999) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.

Because the severity of the veteran's service-connected right 
shoulder disorder is evaluated in part by reference to 
limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  Therefore, 
further development is required in this regard.  See also 38 
C.F.R. § 4.40 and § 4.45 (1999).

Further, the RO denied the veteran's ex-spouse's claim for 
apportionment of the veteran's benefits in August 1997 and 
the veteran's claim of entitlement to an annual clothing 
allowance in February 1998.  Timely notices of disagreement 
with the RO's decisions were received in August 1997 and May 
1998, respectively.  38 C.F.R. § 20.201 (1999).  Therefore, 
Statements of the Case are owed on these issues, so that the 
veteran's ex-spouse and the veteran may perfect an appeal if 
she and/or he continues to take issue with these claims.  See 
38 C.F.R. §§ 19.29, 19.30, 19.31 (1999); see also 38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
right shoulder disorder since 1997.  
Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at the New Orleans, Louisiana, 
VAMC, including, but not limited to, on 
June 9, 1998.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  Schedule the veteran for an 
appropriate VA examination(s) of the 
right upper extremity.  The examiner(s) 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected shrapnel fragments of 
the right shoulder with a scar, to 
include any scars, muscle and orthopedic 
residuals.  With particular attention to 
all x-ray reports, the examiner(s) is 
asked to specifically provide an opinion 
as to whether the veteran has arthritis 
of the right shoulder associated with 
the service-connected disability.

The examiner should note the range of 
motion for the right shoulder (forward 
elevation, abduction, internal rotation, 
and external rotation as expressed in 
degrees) and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right 
shoulder is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved.  38 C.F.R. 
§ 4.73 (1999).  

The examiner(s) should also describe in 
detail the veteran's scar, to include the 
length and width.  The examiner(s) should 
note whether there is any tenderness or 
pain on objective demonstration and any 
ulceration and whether or not the scar is 
poorly nourished or superficial or 
imposes any limitation on function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).

The examiner(s) must provide 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's increased 
rating claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination(s).  
See Esteban v. Brown, 6 Vet. App. 259 
(1994).  If the decision with respect to 
the claim remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

6.  Prepare a statement of the case on 
the issues of apportionment of the 
veteran's benefits for the veteran's ex-
spouse, and provide a copy of it to the 
veteran and his ex-spouse, as well as any 
representative designated by either of 
them.  The statement of the case must 
include a summary of the evidence and of 
the applicable laws and regulations, with 
a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran's ex-spouse of the 
time limit within which she must respond 
to perfect an appeal.  

7.  Prepare a statement of the case on 
the issue of entitlement to an annual 
clothing allowance for the veteran and 
his representative.   It must include a 
summary of the evidence and a summary of 
the applicable laws and regulations, with 
a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of this claim to the 
Board.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


